Citation Nr: 9925946	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  96-16 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from September 1976 to January 
1988.  This matter comes to the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied entitlement to service connection for 
hypertension, as well as other disabilities no longer in 
appellate status.  The veteran perfected an appeal of the 
November 1995 decision.

The veteran's case was previously before the Board in January 
1998, at which time other issues were decided and the issue 
of entitlement to service connection for hypertension was 
remanded to the RO in order to obtain outstanding VA 
treatment records.  The requested development has been 
completed to the extent possible, and the case returned to 
the Board for consideration of the veteran's appeal.

As stated in the previous remand, in a July 1996 statement 
the veteran expressed disagreement with the denial of 
eligibility for educational benefits.  None of the documents 
pertaining to the veteran's eligibility for educational 
benefits are in the claims file, and it is not clear to what 
decision, if any, the veteran referred in his statement.  
This issue is, therefore, being referred to the RO for 
appropriate action.



FINDING OF FACT

The claim of entitlement to service connection for 
hypertension is not supported by competent medical evidence 
showing that the disorder had its onset during service or the 
one-year presumptive period following service, or that any 
current hypertension is related to an in-service disease or 
injury.



CONCLUSION OF LAW

The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that his blood 
pressure was found to be 140/90 in October 1987 and 138/90 in 
December 1987.  At all other times during the veteran's 11 1/2 
years of service, his blood pressure was below these levels.  
The service medical records do not indicate that he was found 
to have high blood pressure or hypertension during service.

The veteran initially claimed entitlement to VA disability 
compensation in January 1988, at which time he made no 
reference to having hypertension.  He was provided a VA 
examination in February 1988 in conjunction with his claim 
for service connection for other disorders, at which time his 
blood pressure reading was 142/90.  A July 1988 VA treatment 
record shows that his blood pressure was 132/84.

VA treatment records show that in October 1994 the veteran 
reported having been diagnosed with hypertension one year 
previously, for which medication had been provided.  He has 
continued to receive treatment for hypertension since October 
1994.  A January 1995 treatment record indicates that he had 
had hypertension since 1985, and that his family history was 
positive for hypertension.

During a July 1996 hearing the veteran testified that during 
service his blood pressure was sometimes high and sometimes 
low, and that he did not know why it fluctuated in that 
manner.  He also testified that he began receiving treatment 
for hypertension in 1994.  He stated that he had seen a 
doctor during the first year after he was separated from 
service, but that he did not start receiving treatment for 
hypertension until 1994.  He also stated that he had 
headaches and he was placed on a diet during service, but 
that he did not know why.

II.  Laws and Regulations

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service or the applicable presumptive 
period, and medical evidence of a nexus between the in-
service disease or injury and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Alternatively, the second 
and third elements can be satisfied by evidence showing that 
a disorder was noted during service or any applicable 
presumptive period, evidence of post-service continuity of 
symptomatology, and medical or, in some circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  In addition, if the claim for 
service connection pertains to a disease rather than the 
residuals of an injury, a well-grounded claim can be 
established by evidence showing a chronic disease in service 
or during any applicable presumptive period and present 
disability from that disease.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is generally presumed to be 
credible.  See Arms v. West, 12 Vet. App. 188 (1999).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Schroeder v. West, 
12 Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  Although the 
veteran claimed to have received treatment from a VA medical 
center (MC) following his separation from service, with the 
exception of the July 1988 treatment record referenced above, 
no records of such treatment could be located.  The veteran 
has not indicated the existence of any other evidence that, 
if obtained, would make his claim well grounded.  VA has no 
further obligation, therefore, to notify him of the evidence 
needed to support his claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).

III.  Analysis

The veteran contends that he has current hypertension that 
had its onset during service.  The United States Court of 
Veterans Appeals (Court) has held that in order for 
hypertension to be shown as a disability, it must be present 
to the minimum compensable degree under the rating schedule.  
Cox v. Brown, 5 Vet. App. 95, 99 (1993); Rabidueau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Under the rating 
schedule prior to January 12, 1998, the minimum compensable 
level of hypertension was shown where the disability was 
manifested by diastolic blood pressure readings predominantly 
100 or more.  A 10 percent evaluation was also provided where 
continuous medication was shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).  Under the new rating criteria, the minimum 
compensable level of hypertension exists where the disability 
is manifested by diastolic readings predominantly 100 or 
more, or systolic readings predominantly 160 or more, or 
there is a history of diastolic readings of 100 or more and 
continuous medication is necessary for control of the 
hypertension.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(1998).

The medical evidence shows that hypertension was diagnosed in 
1994.  The VA outpatient treatment records also show that the 
veteran has been found to have blood pressure readings at or 
above the levels necessary for a compensable evaluation under 
Diagnostic Coe 7101.  The first Caluza element has been 
satisfied--there is a current medical diagnosis of 
disability.  The medical evidence does not show, however, 
that the veteran had hypertension during service, or that it 
became manifest to a degree of 10 percent or more during the 
one-year presumptive period following service.  38 C.F.R. 
§§ 3.307, 3.309.  In addition, the medical evidence does not 
show that the currently diagnosed disorder is related to an 
in-service disease or injury.  See Wade v. West, 11 Vet. App. 
302 (1998). 

Although the treating physician in January 1995 stated that 
the veteran had hypertension since 1985, this opinion was 
apparently based on the veteran's reported history, because 
the medical evidence does not show that the veteran was found 
to have hypertension until after 1988.  The physician's 
opinion is not, therefore, sufficient to show a well-grounded 
claim.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence that is simply information recorded by a medical 
examiner, unenhanced by any medical comment by that examiner, 
does not constitute competent medical evidence satisfying 
Grottveit).

The veteran's assertion that he had high blood pressure 
during service is not probative because hypertension is not 
the kind of disability that is subject to lay observation.  
See Clyburn v. West, 12 Vet. App. 296 (1999).  The Board 
finds, therefore, that the evidence does not show that the 
second and third Caluza elements have been satisfied.  For 
these reasons the Board has determined that the claim of 
entitlement to service connection for hypertension is not 
well grounded.


ORDER

The claim of entitlement to service connection for 
hypertension is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

